UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55094 Endeavor IP, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 140 Broadway, 46th Floor, New York, NY 10005 Phone: 212-858-7514 (Name, Address and Telephone Number Of Principal Executive Offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 17, 2015, there were 695,011,603 shares of the registrant’s common stock outstanding. ENDEAVOR IP, INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 45 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 31, 2015 October 31, 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Prepaid expenses - Total Current Assets Property and equipment, net Debt issuance costs Patents, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable Convertible notes payable - net of debt discount Payroll tax payable Accrued compensation - officers - Accrued interest Derivative liabilities, current portion Total Current Liabilities Long Term Liabilities Derivative liabilities, net of current portion - Total Long Term Liabilities - Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred Stock par value $0.0001: 25,000,000 shares authorized; - - none issued and outstanding Common stock par value $0.0001: 3,000,000,000 shares authorized; 476,432,803 and 44,086,726 shares issued and outstanding at July 31, 2015 and October 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. -1- Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS AND NINE MONTHS ENDED JULY 31, 2 For the three months For the three months For the nine months For the nine months Ended Ended Ended Ended July 31, 2015 July 31, 2014 July 31, 2015 July 31, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE $ COST OF REVENUES Legal and inventor fees Settlement revenue fees and compensation Total cost of revenue GROSS MARGIN OPERATING EXPENSES Compensation Director fees Professional fees General and administrative Total operating expenses INCOME(LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE): Gain on extinguishment of debt - - - Interest expense ) Change in fair value of derivative liabilities Foreign currency transaction gain (loss) - - - Other income (expense), net ) LOSS FROM OPERATIONS BEFORE INCOME TAX PROVISION ) INCOME TAX PROVISION - NET LOSS ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation loss - (3 ) - ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED: $ $ ) $ ) $ ) WEIGHTED AVERAGE SHARE OUTSTANDING - BASIC AND DILUTED See accompanying notes to the consolidated financial statements. -2- Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months For the nine months Ended Ended July 31, 2015 July 31, 2014 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation - Stock based compensation Gain on extinguishment of debt ) - Amortization of patents Amortization of debt issuance costs Accretion of debt discount Change in fair value of derivative liabilities ) ) Changes in operating assets and liabilities Assets of discontinued operations - ) Liabilities of discontinued operations - 46 Prepaid expenses Accounts receivable ) ) Accounts payable and accrued expenses ) Accrued interest Payroll taxes payable - Accrued compensation-officers ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable Cash paid for debt issuance costs ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGES ON CASH - ) NET CHANGE IN CASH ) ) Cash at beginning of reporting period Cash at end of reporting period $ $ NON CASH FINANCING AND INVESTING ACTIVITIES: Stock issued upon conversion of notes $ $
